DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 16-35 are currently pending.
Claims 1-15 are cancelled.
Claim 35 is newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uponor in view of Stuemky et al. (US 4305608).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    550
    608
    media_image1.png
    Greyscale


Re Clm 16: Uponor discloses a compression collar (see the entire document and the Fig. above) for reinforcing an interference fit between an end of a pipe and a fitting, the compression collar comprising: 
an injection molded tubular body (1000) formed of a cold-expansion material (PEX-a), the cold-expansion material biased toward a relaxed position from an expanded position (see the “Installation” and “Technical Data” sections of Uponor as 1000 is made to or is capable of being biased toward a relaxed position from an 
The recitation “an injection molded” and “a cut edge” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Uponor fails to disclose at least one portion that is positioned radially inwardly relative to the radially inner surface of the tubular body.  It is noted that in the “Product Information and Application Use” and “Installation” sections of Uponor that Uponor suggests a stop which the tubing contacts and a leading edge chamfer opposite the end with the stop, but the Fig. does not appear to illustrate the stop.
However, Stuemky discloses a retaining member which can be used with a fitting and hose member to form a secure joint or connection, similar to Uponor.  Stuemky additionally discloses internal member(s) for positioning and aiding in enhancing the securing of the member with the hose and/or joint.  These internal member(s) are capable of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Accordingly, Stuemky teaches at least one portion (28 or the 34s, and see Col. 2, ln. 45 through Col. 3, ln. 20) that is positioned radially inwardly (Col. 2, ln. 45 through Col. 3, ln. 20, and see Figs. 3 and 2) relative to the radially inner surface of the tubular body, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor, to have had at least one portion that is positioned radially inwardly 
Note: that it is further evident, as by the state of the art in WIRSBO, that the device of Uponor is biased toward a relaxed position from an expanded position.
Re Clm 17: Uponor as modified by Stuemky above, discloses the limitations that that the cold-expansion material is at least one of polyolefin, cross-linked polyolefin, polyethylene, cross-linked polyethylene, PEX, PEX-a, PEX-b, PEX-c, and PERT (see the “Product Information and Application Use” and “Technical Data” sections of Uponor).  
Re Clm 18: Uponor as modified by Stuemky above, discloses the limitations that that the compression collar includes no knitlines and no injection points from injection molding (no knitlines and no injection points from injection molding are illustrated).  
Re Clm 19: Uponor as modified by Stuemky above, discloses the radially inner surface. 
Uponor as modified by Stuemky above, fails to disclose that the inner surface further includes a plurality of flat surfaces, each flat surface is separated from a circumferentially adjacent flat surface by a trough, each flat surface extends along the axial direction of the tubular body such that the flat surfaces are configured to be tangent to a radially-outward facing surface of the pipe around which the compression collar is received.
However, Stuemky discloses a retaining member which can be used with a fitting and hose member to form a secure joint or connection, similar to Uponor.  Stuemky 
Accordingly, Stuemky teaches a plurality of flat (flat being defined as a smooth or even surface: in the longitudinal direction the apex surface(s) are flat surfaces) surfaces (the apex surface of the 16s, and see Col. 2, ln. 45 through Col. 3, ln. 20), each flat surface is separated from a circumferentially adjacent flat surface by a trough (the space between the 16s), each flat surface extends along the axial direction of the tubular body such that the flat surfaces are configured to be tangent (at the apex) to a radially-outward facing surface of the pipe around which the compression collar is received, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor as modified by Stuemky, to have had a plurality of flat  surfaces, each flat surface is separated from a circumferentially adjacent flat surface by a trough, each flat surface extends along the axial direction of the tubular body such that the flat surfaces are configured to be tangent to a radially-outward facing surface of the pipe around which the compression collar is received, as taught by Stuemky, for the purpose of safely containing the inner material in the event of a leak from the inner tubular member.

Re Clm 21: Uponor as modified by Stuemky above, discloses the limitations that  the compression collar further comprises a supporting extension (an extension at the end of 1000 that contains an inlet chamfer, see the “Product Information and Application Use” and “Installation” sections of Uponor that Uponor suggests a stop which the tubing contacts and a leading edge chamfer opposite the end with the stop) for reinforcing the piping past the fitting, the supporting extension being positioned on the pipe insertion end of the compression collar (the compression collar is made to or is capable of having a supporting extension for reinforcing a piping past a fitting, the supporting extension being positioned on the pipe insertion end of the compression collar).  
Re Clm 22: Uponor as modified by Stuemky above, discloses the supporting extension (see Figs. 1 and 2 and Uponor).  
Uponor as modified by Stuemky above, fails to disclose that the extension tapers as it extends away from the stop opening.
However, Stuemky discloses a retaining member which can be used with a fitting and hose member to form a secure joint or connection, similar to Uponor.  Stuemky additionally discloses internal member(s) for positioning and aiding in enhancing the securing of the member with the hose and/or joint.  These internal member(s) are 
Accordingly, Stuemky teaches tapers as it extends away from the stop opening (24s and 26, and see Col. 2, ln. 45 through Col. 3, ln. 20), for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor as modified by Stuemky, to have had the extension tapers as it extends away from the stop opening, as taught by Stuemky, for the purpose of safely containing the inner material in the event of a leak from the inner tubular member.
Re Clm 23: Uponor as modified by Stuemky above, discloses the limitations that a chamfered edge defining a portion of the bore at the pipe insertion end (see the “Product Information and Application Use” and “Installation” sections of Uponor that Uponor suggests a stop which the tubing contacts and a leading edge chamfer opposite the end with the stop). 
The recitation “chamfered” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Uponor as modified by Stuemky above, fails to disclose a curved corner with a radius of curvature.
However, Stuemky discloses a retaining member which can be used with a fitting and hose member to form a secure joint or connection, similar to Uponor.  Stuemky additionally discloses internal member(s) for positioning and aiding in enhancing the securing of the member with the hose and/or joint.  These internal member(s) are capable of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Curved corner with a radius of curvature aid in the insertion of a mating member, can reduce friction, and reduces the chance that the insertion member could get stuck or cause to have burr form on a surface, for the purpose of enhancing the fit, form or function of the mating members, additionally, for providing a structural configuration which would allow the same predictable result of allowing members to mate. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor as modified by Stuemky, to have had a curved corner with a radius of curvature, as taught by Stuemky, for the purpose of enhancing the fit, form or function of the mating members, additionally, for providing a structural configuration which would allow the same predictable result of allowing members to mate.  It is noted that a 
Re Clm 25: Uponor as modified by Stuemky above, discloses the limitations that wherein the at least one portion of the cut edge bounding the stop opening includes at least one positioning tab (one of the 34s or the 28) in which the at least one positioning tab is configured to axially position the compression collar on the end of the pipe (the at least one positioning tab is made to or is capable of being configured to axially position the compression collar on the end of the pipe.
The recitation and “a cut edge” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 26: Uponor as modified by Stuemky above, discloses the limitations that the at least one positioning tab includes a plurality of positioning tabs (see a plurality of 34s).  
Re Clm 27: Uponor as modified by Stuemky above, discloses the limitations that the cut edge bounding the stop opening has at least one other portion that is flush with the radially inner surface (see above, the outer edge that terminates flush with the inner surface or the edges of one of the 34s at the stop edge that terminates into the surface of the inner surface).

The recitation “an injection molded radially inner surface” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 29: Uponor as modified by Stuemky above, discloses the limitations that the radially outer surface includes an injection molded radially outer surface.
The recitation “an injection molded radially outer surface” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 30: Uponor as modified by Stuemky above, discloses the limitations that the pipe insertion end is an injection molded pipe insertion end.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 31: Uponor as modified by Stuemky above, discloses the limitations that comprising a wall thickness extending radially from the radially inner surface to the radially outer surface, the wall thickness being substantially constant along the axial direction of the tubular body (see the Fig. above).  
Re Clm 32: Uponor as modified by Stuemky above, discloses the limitations that the stop end includes a stop end outer face, the stop end outer face being an injection molded face, and the stop opening is defined in the stop end outer face (see the Fig. above). 
The recitation “an injection molded face” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 

The recitation and “a cut edge” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 34: Uponor discloses a compression collar (see the entire document and the Fig. above) for reinforcing an interference fit between an end of a pipe and a fitting, the compression collar comprising: an injection molded tubular body (1000) formed of a cold-expansion material (PEX-a, the cold- expansion material biased toward a relaxed position from an expanded position (see the “Installation” and “Technical Data” sections of Uponor as 1000 is made to or is capable of being biased toward a relaxed position from an expanded position), the tubular body having a pipe insertion end (1001), the pipe insertion end including an insertion opening defined therein (see the “Installation” section of Uponor and the Fig. above), a stop end (1002) opposite the pipe insertion end, the stop end including a stop opening defined therein (see the “Installation” section of Uponor and the Fig. above), the stop opening bounded by a cut edge of the cold-expansion material (see the “Installation” section of Uponor and the Fig. above), and a 
The recitation “an injection molded” and “a cut edge” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Uponor fails to disclose at least one portion that is positioned radially inwardly relative to the radially inner surface of the tubular body.  It is noted that in the “Product Information and Application Use” and “Installation” sections of Uponor that Uponor suggests a stop which the tubing contacts and a leading edge chamfer opposite the end with the stop, but the Fig. does not appear to illustrate the stop.
However, Stuemky discloses a retaining member which can be used with a fitting and hose member to form a secure joint or connection, similar to Uponor.  Stuemky 
Accordingly, Stuemky teaches at least one portion (28 see Col. 2, ln. 45 through Col. 3, ln. 20) that is positioned radially inwardly (Col. 2, ln. 45 through Col. 3, ln. 20, and see Figs. 3 and 2) relative to the radially inner surface of the tubular body, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor, to have had at least one portion that is positioned radially inwardly relative to the radially inner surface of the tubular body, as taught by Stuemky, for the purpose of safely containing the inner material in the event of a leak from the inner tubular member.
Note: that it is further evident, as by the state of the art in WIRSBO, that the device of Uponor is biased toward a relaxed position from an expanded position.
Re Clm 35: Uponor as modified by Stuemky above, discloses wherein each flat surface extends along the axial direction and a chamfered edge defining a portion of the bore at the pipe insertion end. 
Uponor as modified by Stuemky above, fails to disclose that each flat surface extends along the axial direction from the corresponding positioning tab to a chamfered edge defining a portion of the bore at the pipe insertion end.

Accordingly, Stuemky teaches (see Fig. 1) each flat surface (16) extends along the axial direction from the corresponding positioning tab (the left end or 16 in Fig. 1) to a chamfered edge (24 and 26) defining a portion of the bore at the pipe insertion end (see Fig. 1), for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint, alternatively, for simplifying the design which makes manufacturing simpler and faster.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Uponor as modified by Stuemky, to have had each flat surface extends along the axial direction from the corresponding positioning tab to a chamfered edge defining a portion of the bore at the pipe insertion end, as taught by Stuemky, for the purpose of safely containing the inner material in the event of a leak from the inner tubular member, alternatively, for simplifying the design which makes manufacturing simpler and faster.

Response to Arguments

All claims not specifically argued will stand or fall with the claim from which they depend.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/27/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679